DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed on 09/09/2021. 
Claims 1-3, 5-12, and 14 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments, see Pages 7-8, filed 09/09/2021, with respect to the rejection of claims 1-3, 5-12, and 14 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Rejection of claims 1-3, 5-12, and 14 under 35 U.S.C. 101
Independent claims 1 and 11 have been amended to include “detect/ing an abnormal heart rhythm based on the heartbeat type output from the trained learning model.” Applicant argues that the addition of this element integrates the abstract idea into practical application and therefore recite additional elements that overcome the rejection under 35 U.S.C. 101. Examiner respectfully disagrees. Independent claims 1 and 11 are directed towards a method and apparatus for detecting abnormal heart rhythm by obtaining a dataset, generating input data, generating a learning model, training the learning model through a loss weight equation, testing the learning model, and detecting an abnormal heart rhythm based on the heartbeat type output. The addition of the step of “detecting an abnormal heart rhythm based on the heartbeat type output from the trained learning model” does not add significantly more, as the claims still provide no means of practically using the additional element. Simply detecting an abnormal rhythm does not integrate the abstract idea into a practical application. Due to the reasons discussed above, the rejection of claims 1-3, 5-12, and 14 under 35 U.S.C 101 is maintained.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 11 recite a method and apparatus for detecting abnormal heart rhythm by obtaining a dataset, generating input data, generating a learning model, training the learning model through a loss weight equation, testing the learning model, and detecting an abnormal heart rhythm based on the heartbeat type output.  
Step 1:
Claim 1 is directed towards a method, and claim 11 is directed towards an apparatus, and thus meet the requirements for step 1. 
Step 2A (Prong 1):
Claims 1 and 11 recite a method and apparatus for detecting abnormal heart rhythm by obtaining a dataset, generating input data, generating a learning model, training the learning model through a loss weight equation, testing the learning model, and detecting an abnormal heart rhythm based on the heartbeat type output. 
Therefore, claims 1 and 11 recite an abstract idea of mathematical formulas or equations. See MPEP 2106.04(a)(2).
Step 2A (Prong 2):
	Claim 1 as recited does not recite any additional elements that integrate the abstract idea into a practical exception. The Examiner would like to point out that the claim does not recite any improvement or means for integrating the abstract idea into a practical application. Simply detecting an abnormal rhythm does not integrate the abstract idea into a practical application. For example, there is 
	Claim 11 recites the additional elements of “a storage unit”, “a learning model generation unit”, “a training unit”, and “a classification unit”, which are being interpreted as generic processors. However, these elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of obtaining data, generating input data, generating a learning model, training the learning model using an equation, and testing the learning model) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the apparatus provides no means for providing data or results to a user or to improve diagnosis or change any stimulation therapy parameters. See MPEP 2106.05(b) and (f).
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B:
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the steps of detecting abnormal heart rhythms amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the dependent claims are directed towards the type of input data and details of the learning model, which do not provide significantly more to the abstract idea. Therefore, the claims are not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792